Exhibit 10.41

AMENDMENT NO. [    ] TO EMPLOYMENT AGREEMENT

This AMENDMENT NO. [    ] TO EMPLOYMENT AGREEMENT is entered as of the     day
of December, 2012, between COMCAST CORPORATION, a Pennsylvania corporation
(together with its subsidiaries, the “Company”), and [            ]
(“Employee”).

BACKGROUND

WHEREAS, the parties entered into an Employment Agreement dated as of
[            ] (the “Agreement”), that sets forth the terms and conditions of
Employee’s employment with the Company, and

WHEREAS, the Company and Employee wish to amend the Agreement in accordance with
Internal Revenue Service Notice 2010-80 to clarify the time that any
post-termination continuation of compensation may be paid following Employee’s
termination of employment, if the Employee meets the conditions for any such
payment under the terms and conditions of the Agreement.

NOW, THEREOFRE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1. The following Paragraph [    ] is hereby added to the Agreement:

“28. Compliance With IRS Notice 2010-80. Notwithstanding anything in the
Agreement to the contrary, in the event of Employee’s termination of employment
under circumstances that may entitle Employee to payment by the Company of
post-termination continuation of compensation subject to Employee’s delivery of
a waiver of claims against the Company (the “Release”), and the period during
which Employee may return the Release, plus any period after Employee returns
the Release during which Employee may revoke the Release, begins in one taxable
year and ends in a second taxable year, no payment of post-termination
compensation shall commence until the second taxable year.”

2. Except as modified hereby, the Agreement shall continue unmodified and in
full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first-above written.

 

COMCAST CORPORATION By:  

 

Date:  

 

EMPLOYEE:

 

Date:  

 

 

2